United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.R., Appellant

and
DEPARTMENT OF COMMERCE, 2010
DECENNIAL CENSUS, Austin, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:

Docket No. 12-1577
Issued: March 18, 2013

Case Submitted on the Record

Debra Hauser, Esq., for the appellant
Office of Solicitor, for the Director

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On July 17, 2012 appellant, through her attorney, filed a timely appeal from Office of
Workers’ Compensation Programs’ (OWCP) decisions dated April 17 and May 10, 2012.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP properly determined that appellant received an
overpayment in the amount of $8,004.94 from May 6 to July 31, 2010 and from August 21 to
September 4, 2010; (2) whether OWCP abused its discretion in denying waiver of the
overpayment; and (3) whether OWCP abused its discretion in denying appellant’s request for a
hearing.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
Appellant, a 47-year-old census enumerator/field representative, injured her right ankle
while running from a dog on March 21, 2010. She filed a claim for benefits on March 30, 2010,
which OWCP accepted for fractured right fibula, sprained ligament of the right ankle,
tenosynovitis of the right foot and ankle and sprained left ankle.
Appellant filed CA-7 forms claiming compensation for wage loss from May 6 to July 31,
2010 and from August 21 to September 4, 2010. OWCP accepted these claims and paid
compensation for wage loss for intermittent hours.
On April 21, 2010 OWCP received a memorandum from the employing establishment
which stated that appellant had worked at the employing establishment for the 52 weeks
preceding injury, earning $21,952.22, performing part-time flexible work. Appellant’s date-ofinjury hourly pay rate was stated as $14.31.
In an OWCP pay rate worksheet dated December 27, 2011, it was indicated that appellant
had been paid at an hourly rate of $14.31 for 4.5 hours per day as a census field representative.
For the period including May 6 to July 31, 2010, appellant was awarded compensation totaling
204.5 hours. This included 9.5 hours from May 6 to 8, 2010; 27 hours from May 11 to 15, 2010;
53 hours from May 24 to June 5, 2010; 12.1 hours from June 6 to 12, 2010; 27.2 hours from
June 20 to July 3, 2010; 47.2 hours from July 4 to 17, 2010; and 28.5 hours from July 18
to 31, 2010. For the period August 21 to September 4, 2010, appellant received compensation
for 55 hours of intermittent disability.
In an OWCP pay rate worksheet dated February 6, 2012, it was indicated that appellant
had been paid for compensation for wage loss for intermittent hours from May 6 to September 4,
2010, rather than the 150 formula, which is used to calculate compensation for census workers
who are disabled for more than 90 days. Under the 150 formula a claimant’s compensation is
calculated by multiplying the actual daily wage times 150, then divided by 52. The actual daily
wage is determined by multiplying the hourly pay rate by 4.5 hours. OWCP determined that
appellant had been paid $9,941.35 for this period for intermittent hours; however, under the 150
formula, she was due compensation in the amount of $1,936.35. This created an overpayment of
$8,004.94.
On March 13, 2012 OWCP issued a preliminary determination that an overpayment had
occurred in the amount of $8,004.94 for the period May 6 to September 6, 2010. It noted that the
overpayment had occurred because she had incorrectly been paid compensation for wage loss for
intermittent hours from May 6 to September 4, 2010 and from August 21 to September 4, 2010.
OWCP stated that appellant’s pay rate should have been determined by using the 150 formula,
which is used to calculate compensation for census workers who are disabled for more than 90
days. It further advised that she had been found without fault in the creation of the overpayment.
OWCP advised appellant that if she disagreed with the fact or amount of the overpayment she
could submit new evidence in support of her contention or request a prerecoupment hearing. It
further advised appellant that, when she was found without fault in the creation of the
overpayment, recovery might not be made if it could be shown that such recovery would defeat

2

the purpose of the law or would be against equity and good conscience. Appellant did not
respond to this letter within 30 days.
In a decision dated April 17, 2012, OWCP finalized the preliminary determination
regarding the overpayment of $8,004.94. It found that appellant was not entitled to waiver
because she did not respond to the March 13, 2012 preliminary determination and did not
complete and submit the attached Form OWCP-20 overpayment questionnaire within 30 days.
By letter postmarked April 13, 2012, appellant, through her representative, requested an
oral hearing. OWCP received this request on April 24, 2012.
On May 10, 2012 OWCP denied appellant’s request for a prerecoupment hearing on the
grounds that her request was not made timely.
LEGAL PRECEDENT -- ISSUE 1
OWCP procedures ascribe special rules for computing compensation for claimants
employed by the Census Bureau.2 Pursuant to OWCP’s procedure manual, temporary positions
such as census enumerators historically average four and a half hours a day, four days a week.3
However, an individual may have worked more or less depending on the local census office’s
operational requirements and the factual evidence should be evaluated carefully. Because of
their irregular federal employment, these employees are usually paid under the provisions of
5 U.S.C. § 8114(d)(3).4 However, pursuant to the procedure manual, when computing
compensation for census workers, when disability did not exceed 90 days, compensation should
be paid on a daily basis according to 5 U.S.C. § 8114(c). For enumerators who ordinarily
worked 4.5 hours a day, 4 days a week, where disability extended beyond 90 days and the
claimant had similar employment during the years prior to the injury,5 compensation should be
paid according to 5 U.S.C. § 8114(d)(1) and (2).6 Otherwise, it should be based on a weekly
basis using the following formula: 150 times the actual daily wage divided by 52. The actual
daily wage should be determined by multiplying the hourly pay rate by four and a half hours.7
2

Federal (FECA) Procedure Manual, Part 2 -- Claims, Computing Compensation, Chapter 2.901.9(a)(1)
(October 2009).
3

See id. at Chapter 2.900.3(3) (March 2011).

4

Id. at Chapter 2.900.12(e)(3) (March 2011); Chapter 2.900.4.

5

See supra note 4.

6

See supra note 4 at Chapter 2.900.4. Pay for Whole Year Employment. For employees who have worked for at
least a full year prior to the injury, but whose pay fluctuated during the year, the weekly pay rate for compensation
purposes is determined under 5 U.S.C. § 8114(d)(1)(B).
For instance, the pay rate of a rural carrier associate or part-time flexible employee of the postal service who
works substantially the entire year prior to injury would be computed under section 8114(d)(1)(B), not section
8114(d)(3), even if the earnings fluctuated considerably from week to week, because an annual rate of pay can be
established by obtaining the yearly earnings, without overtime, for the year prior to the injury.
7

Id.

3

ANALYSIS -- ISSUE 1
The Board finds that this case is not in posture for decision.
OWCP determined that appellant received an overpayment of compensation for the
period May 6 to July 31, 2010 and from August 21 to September 4, 2010. It explained that the
overpayment occurred because her compensation was incorrectly paid for the intermittent hours
she was disabled, rather than, pursuant to the 150 formula, used to calculate compensation for
census workers who are disabled for more than 90 days.
The record reflects that appellant was employed as an intermittent part-time census
employee. The record establishes that she had been employed in this employment for a full year
prior to the date of injury and had earned $21,952.22 in her employment during the preceding
year. While OWCP found that an overpayment existed because appellant’s pay rate had not been
paid pursuant to the 150 formula; it did not consider whether she was entitled to compensation
based upon the provisions of 5 U.S.C. § 8114(d)(1)(2) as she was employed in the same
employment for the year preceding injury and her disability exceeded 90 days.8 Its April 17,
2012 decision will be set aside and remanded for further adjudication of the pay rate issue.
Based on the fact of overpayment being further developed, issue two is moot.
CONCLUSION
The Board finds that this case is not in posture for decision.

8

See D.G., Docket No. 12-1480 (issued January 11, 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the May 10 and April 17, 2012 decisions of the
Office of Workers’ Compensation Programs are affirmed in part and set aside and remanded for
further action consistent with this decision.
Issued: March 18, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

